Title: From Thomas Jefferson to James Madison, 16 March 1784
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Annapolis Mar. 16. 1784.

I received yesterday by Mr. Maury your favor of Feb. 17. That which you mention to have written by post a few days before is not yet come to hand. I am induced to this quick reply to the former by an alarming paragraph in it, which is that Mazzei is coming to Annapolis. I tremble at the idea. I know he will be worse to me than a return of my double quotidian head-ach. There is a resolution reported to Congress by a Committee that they will never appoint to the office of minister, chargé des affaires, consul, agent &c. (describing the foreign emploiments) any but natives. To this I think there will not be a dissenting vote: and it will be taken up among the first things. Could you not, by making him acquainted with this divert him from coming here? A consulate is his object, in which he will assuredly fail. But his coming will be attended with evil. He is the violent enemy of Franklin having been some time at Paris. From my knolege of the man I am sure he will have emploied himself in collecting on the spot facts true or false to impeach him. You know there are people here who on the first idea of this, will take him to their bosom and turn all Congress topsy turvy. For god’s sake then save us from this confusion if you can.

We have eight states only and 7. of these represented by two members. Delaware and S. Carolina we lost within these two days by the expiration of their powers. The other absent states are N. York, Maryland and Georgia. We have done nothing and can do nothing in this condition but waste our time, temper, and spirits in debating things for days or weeks and then losing them by the negative of one or two individuals.
We have letters from Franklin and Marq. Fayette of the 24th. and 25th. of Dec. They inform us that North and Fox are out, Pitt and Temple coming in, that whole nation extremely indisposed towards us, and as having not lost the idea of reannexing us, the Turks and Russians likely to be kept quiet another year, the Marquis coming to America this spring, Mr. Laurence then about sailing for America, Mr. Adams leaving England for the Hague, Mr. Jay at Bath but about returning to Paris. Our ratification tho’ on board two different vessels at N. York in the hands of officers as early as the 20th. of Jan. did not sail thence till the 17th. of Feb. on account of the ice. I will attend to your desire about the booksellers. I am considerably mended in my health and hope a favourable change in the weather which seems to be taking place will reestablish me.
I wish you would keep a diary under the following heads or columns. 1. day of the month.. thermometer at sunrise. 3. barometer at sunrise. 6. thermom. at 4. P.M. 7. barometer at 4. P.M. 4. direction of wind at sunrise. 8. direction of wind at 4. P.M. 5. the weather viz. rain, snow, fair at sunrise, &c. 9. weather at 4. P.M. 10. shooting or falling of the leaves of trees, of flours, and other remarkeable plants. 11. appearance or disappearance of birds, their emigrations &c. 12. Miscellanea. It will be an amusement to you and may become useful. I do not know whether you have a thermometer or barometer. If you have not, those columns will be unfilled till you can supply yourself. In the miscellaneous column I have generally inserted Aurora boreales, and other unclassed rare things. Adieu Adieu Yours affectionately.
The above columns to be arranged according to the order of the numbers as corrected.
